DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted July 29, 2022, has been received.  The amendment of claims 1-4, 9-10; withdraw of claims 5-8; and addition of new claims 13-14, is acknowledged.
EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-8 directed to Invention II, non-elected without traverse.  Accordingly, claims 5-8 have been cancelled.
Allowable Subject Matter
Claims 1-4 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a single piece piezoelectric ceramic including as a main component a perovskite type metal oxide represented by a compositional formula of ABO3, the A site including barium and at least one of bismuth or calcium, and a B site including titanium and at least one of zirconium, tin, or hafnium.
The cited art, U.S. patent Pub. 2015/0171311 (“Kubota”) in view of U.S. Patent No. 6,523,943 (“Fukui”), discloses a similar single piece piezoelectric ceramic including as a main component a perovskite type metal oxide represented by a compositional formula of ABO3, the A site including barium and at least one of bismuth or calcium, and a B site including titanium and at least one of zirconium, tin, or hafnium. However, the cited art does not appear to explicitly disclose or suggest that where a ratio 1 of a molar amount of Zr to a total molar amount of Ti, Zr, Sn, and Hf, a ratio m of a molar amount of Sn to the total molar amount of Ti, Zr, Sn, and Hf, and a ratio n of a molar amount of Hf to the total molar amount of Ti, Zr, Sn, and Hf are, respectively, 0<1<0.08, 0<m<0.03, and 0<n<0.08 wherein concentrations of the M1 and the M2 change in at least one direction of the piezoelectric ceramic, and wherein increase and decrease directions of concentration changes of the Mi and the M2 are directions opposite to each other.  Thus, the specific composition of the single piece piezoelectric ceramic as required by the claims is not provided by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853